DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8, 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JP 2002172169) in view of Lim et al. (US 2008/0307849) and Chang et al. (US 2005/0178760).
As to claim 1, Sawada et al. discloses a process for forming an injector needle which comprises a hollow structure formed of molded plastic where the tip has a small opening (see abstract, Figure 5). The process comprises a protrusion forming step of inserting a protrusion forming projecting mold part (see 0014) into a base material formed of a thermoplastic resin 
Sawada et al. fails to teach forming the non-penetrating protrusion by inserting the mold into the base material until the hollow protrusion is formed from another face side of the base sheet or cooling the hollow protrusion after the forming step as required by claim 1. 
	Lim et al. discloses a process for forming microstructures where a punch (mold) is advanced toward  a sheet material and the sheet is deformed over the punch to form non-penetrated hollow protrusions projecting from the other face side of the sheet material (See Figs, 3, 7 and 18). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sawada et al. to include forming the non-penetrating protrusions by pushing the mold into the base sheet material until the protrusions are formed on the opposite face of the base sheet as taught by Lim et al. One would have been motivated to do so since both are directed to forming hollow protrusions where Lim et al. discloses an alternative method. 
As to the limitation of cooling,  Chang et al. discloses a method for forming hollow protruding device which includes fin hollow protrusion with an opening (see Figs. 1-3). The method comprises a protrusion forming step of inserting a protrusion forming projecting mold part (see 48 of Fig. 4A) into a base sheet material from one face side thereof (see 40 of Fig. 4A) where the base material sheet contains a thermoplastic resin (see paragraph 0048). A cooling step is formed after the protrusion step by blowing cold air and then the pressure is removed and the embossed sheet is removed (see 0030). 	
It would have been obvious to one having ordinary skill in the art to modify the process of Sawada et al. and Lim et al.  to include the cooling as taught by Chang et al. One would have been motivated to do so since both are directed to forming hollow protrusions where Chang et 
As to claim 3, the opening is formed in a position offset from the center of the tip portion (see Fig. 1 of Sawada et al.). 
As to claims 4-5, Sawada et al. discloses the non-contact means is a laser (see 0016-0017).
As to claim 6, the angle of the laser light is not disclosed by Sawada et al. However, the angle would determine the placement of the opening therefore it is a result effective variable. It would have bene obvious to one having ordinary skill in the art before the effective filing date to use the claimed angle range to form the opening in an adequate location to perform the desired duties of the protrusion through routine experimentation especially since there is no evidence of criticality in using the claimed range.  
As to claim 7, Chang et al. teaches the mold has a heating means (see 0029).
As to claim 8, Chang et al. discloses heating the base sheet material for a period time in the order of seconds (see 0030). It would have been obvious to one having ordinary skill in the art to heat within the claimed range in order to allow the mater to be softened to a degree that will allow embossing of the base material especially since Chang et al. teaches a time within seconds.
As to claim 11, the cooling step is performed while the projecting mold is inserted in an interior of the non-penetrated hollow protrusion (See Chang et al. 0030).  
As to claim 12, Sawada et al. modified by Lim et al. and Chang et al. disclose an apparatus for forming the protrusions which comprises a protrusion forming section including a mold part (see Sawada et al.); a cooling section (see Chang et al. 0030); an opening forming section (See Sawada et al. Fig. 5); where the apparatus inserted the mold part into a base sheet forming a protrusion projecting the opposite face of the sheet forming an opening using the 
As to claim 14, the opening is formed offset from the tip (See Sawada et al. ). 
As to claims 15 and 16, the opening is formed using a laser (See Sawada et al). 
As to claim 17, the angle of the laser light is not disclosed by Sawada et al. However, the angle would determine the placement of the opening therefore it is a result effective variable. It would have bene obvious to one having ordinary skill in the art before the effective filing date to use the claimed angle range to form the opening in an adequate location to perform the desired duties of the protrusion through routine experimentation especially since there is no evidence of criticality in using the claimed range.  
As to claim 18, Sawada et al. discloses a protrusion having an opening offset from the tip of the protrusion; an inner diameter on the outer surface  is greater than the inner diameter of the inner surface (see Figs.); a space in the hollow protrusion s is formed in a shape that conforms to the outer shape of the hollow protrusion (see Figs.)
Allowable Subject Matter
Claims 2,9-10, 13, 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest performing the opening formation step while the mold is in the protrusion formed in the base material as claimed. The prior art fails to teach or suggest the claimed protrusion having the diameters as claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715